PER CURIAM.
The City of Sunrise conducted a referendum as to a charter amendment which would change from the strong mayor to the city manager form of government. The proposal passed. After-the-fact Mr. William R. Colon filed suit seeking to have the election result voided.
Final summary judgment was entered which denied Mr. Colon’s challenge. Mr. Colon appeals. We approve the well reasoned judgment and thereby determine that Mr. Colon has failed, in this court, to demonstrate any reversible error.
AFFIRMED.
DOWNEY, ANSTEAD and WALDEN, JJ., concur.